

116 HR 6582 IH: Food for Working Families Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6582IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mrs. Hayes introduced the following bill; which was referred to the Committee on AgricultureA BILLTo exclude from income and resources certain Federal pandemic unemployment compensation for the purpose of determining income under the supplemental nutrition assistance program.1.Short titleThis Act may be cited as the Food for Working Families Act of 2020.2.Federal pandemic unemployment compensation Income and resources disregard for SNAPThe monthly equivalent of any Federal pandemic unemployment compensation paid to an individual under section 2104 of the CARES Act (Public Law 116–136) shall be excluded for the purpose of determining income and resources under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). 